Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 30-41, drawn to a synthetic dendritic cell (synthetic DC) comprising: a delivery agent; a linker; a binding moiety; and at least one T cell activation agent, wherein, the linker is coupled to the delivery agent; the binding moiety is coupled to the linker and the T cell activation agent; and the synthetic DC is capable of initiating activation and expansion of T cells.
Group 2, claim(s) 42-43, drawn to a method of generating a T cell-encapsulated gelatin microsphere comprising: (i) providing a T cell dispersion in a gelatin solution; (ii) extruding the gelatin solution dispersed with T cells from a needle into a co-flowing immiscible stream of lecithin containing liquid paraffin, forming a drop; (iii) gelling the drop at a temperature for a period of time sufficient for the extruded gel solution to gel, forming a T cell containing gelatin; and (iv) removing the paraffin.

Group 3, claim(s) 44-50, drawn to a method of encapsulating a microsphere or forming a microcapsule, comprising: (i) providing a microsphere comprising T cells; (ii) providing a synthetic DC; (iii) providing a delivery agent; (iv) providing a high voltage DC generator comprising a first end and a second end; (iv) combining the microsphere, the synthetic DC, and the delivery agent resulting in a solution; (v) extruding the solution through a needle operably connected to the first end of the high voltage DC generator; (iv) providing a salt bath operably connected to the second end of a high voltage generator; (v) dropping the extruded solution into a gelatin bath; and (vi) applying a voltage to the needle and the gelatin bath.
Group 4, claim(s) 51, drawn to a method of activating T cells comprising: (i) providing a synthetic DC according to claim 30; and (ii) providing a T cell in fluid contact with the synthetic DC.
Group 5, claim(s) 52 and 53, drawn to a method for expanding T cells against individualized tumor-specific mutational antigens or shared antigen comprising: (i) providing T cells, optionally from a tumor biopsy or blood; (ii) providing a synthetic DC of claim 30; (iii) activating the T cells comprising contacting the T cell and the synthetic DC; (iv) incubating the T cells and the synthetic DC for a period of time sufficient to induce T cell activation; and (v) administering the activated T cells to a subject or a method of treating cancer or chronic disease (e.g., chronic viral infection, HCV, HIV) in a subject in need thereof comprising: (i) providing T cells, optionally from a tumor biopsy or blood; (ii) providing a synthetic DC of claim 30; (iii) activating the T cells comprising contacting the T cell and the synthetic DC; (iv) incubating the T cells and the synthetic DCs for a period of time sufficient to induce T cell activation; and (ii) administering the activated T cells to the subject. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
T cell activation agent: an MHC, a non-classical MHC (e.g., CD1a, CD1c, CD1d), pMHC, anti-CD28 (.alpha.CD28), CD70, CD40, CD5, CD80, or CD86, a cytokine and/or the corresponding cytokine receptor (e.g., Interleukin 15 (IL15)/IL-15R.alpha., IL-2, IL-7, IL-12, 4-1BBL), and OX40L. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 30, 41, and 51-53 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of T cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2013/0202548 (Rowan et al Aug. 8, 2013, IDS).   Rowan teaches T-cells activated by synthetic antigen presenting cells.  See ¶¶ [0003] and [0078]-[0084]. Therefore, the technical feature linking the inventions of Groups 1-5 does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/Primary Examiner, Art Unit 1642